DETAILED ACTION
This action is in response to the Applicant Response filed 03 December 2021 for application 15/793,214 filed 25 October 2017.
Claims 1, 16, 18, 20 are currently amended.
Claims 24-25 are cancelled.
Claims 1-23, 26-27 are pending.
Claims 1-23, 26-27 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 December 2021 has been entered.
 
Examiner’s Remarks
Examiner notes that the claims recite "magnitude of the influence" in claims 3, 19, 22, while in all other claims, the use of the word "the" is excluded, including claims 17, 26-27 which state "magnitude of influence." While this does not currently create a problem, Examiner notes the differences in case applicant would like to create consistency throughout the claims.
Response to Arguments
Applicant’s arguments regarding the objections to the specification have been fully considered and, in light of the amendments to the specification, are persuasive.

Applicant’s arguments regarding the objections to the drawings have been fully considered and, in light of the amendments to the specification, are persuasive.

Applicant’s arguments regarding the 35 U.S.C. 103 rejections of claims 1-23, 26-27 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
Applicant argues that the references fail to teach the newly-added features of claim 1 (similarly claims 16, 18, 20), particularly:
...
the network structure having a plurality of functions ... each of the plurality of functions including a weight function that takes the representative positional value, the target positional value, and a positional parameter as an input.
Specifically, applicant argues that the cited functions of Ludusan fail to read on the features and the other references fail to address the features.
            
                P
                
                    
                        S
                        =
                        1
                    
                    
                        X
                    
                
                =
                
                    
                        1
                    
                    
                        1
                        +
                        e
                        x
                        p
                        ⁡
                        (
                        
                            
                                w
                            
                            
                                0
                            
                        
                        +
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    N
                                
                            
                            
                                
                                    
                                        w
                                    
                                    
                                        i
                                    
                                
                                
                                    
                                        X
                                    
                                    
                                        i
                                    
                                
                            
                        
                        )
                    
                
            
         (Karoly, ¶0099). Further Ludusan teaches a network structure for the final point of gaze having a plurality of functions, each function having a weight function (Ludusan, col 7:16-45, Equations 1-2). Each weight function represented by the difference between a representative value and the ground truth value, i.e., target value, divided by a normalization quotient which is determined as a function of the display surface size (Ludusan, col 7:16-45, Equations 1-2). As recited in the specification of the instant application, the positional parameter represents a range of influence for the label (Specification, ¶¶0009, 0063). Similarly, the normalization quotient in Ludusan teaches a range of influence for the corresponding label. Therefore, the combination of Karoly and Ludusan does, in fact, teach a network structure having a plurality of functions, with each of the plurality of functions including a weight function that takes the representative positional value, the target positional value, and a positional parameter as an input as an input.
Therefore, claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Karoly in view of Ludusan. For similar reasons, claims 16, 18, 20, 23 are also rejected as unpatentable over Karoly in view of Ludusan. Additionally, the rejections of claims 1, 16, 18, 20, 23 apply to all dependent claims which are dependent on claims 1, 16, 18, 20, 23, including claims 2-3, 7, 10, 14, 17, 19, 21-22 which are also unpatentable over Karoly in view of Ludusan; claims 4-6, 11-13 which are unpatentable over Karoly in view of Ludusan and further in view of Friedman; claim 8 which is unpatentable over Karoly in view of Ludusan and further in view of Song; claim 9 which is unpatentable over Karoly in view of Ludusan and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.

Claim 18 recites the target positional value (line 12) while failing to provide proper antecedent basis. Instead of reciting “target positional value” as used in the other claims, claim 18 recites “given positional value.” It is suggested that the above term be amended to recite “the given positional value.” Correction or clarification is required.
Examiner’s Note: For the purposes of examination, the term will be interpreted as “the given positional value.”

Claim 19 recites the target outcome (lines 4 and 5 [two instances]) while failing to provide proper antecedent basis. Claim 18, from which claim 19 depends recites “an outcome.” It is suggested that the above term be amended to recite “the outcome.” Correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 10, 14, 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Karoly et al. (WO2019/018879 A1 – Methods and Systems for Forecasting Seizures, hereinafter referred to as “Karoly”) in view of Ludusan, Cosmin Vasile (US Pat. No. 10,061,383 – Multi-feature Gaze Tracking System and Method, hereinafter referred to as “Ludusan”).

Regarding claim 1 (Currently Amended) Karoly teaches a computer-implemented method (Karoly, teaches the system is implemented on a computer; see also, Karoly, ¶0029) for training (Karoly, ¶¶0088, 0093-0101– teaches training the algorithm; see also Karoly ¶¶0010, 0013) a learning model to predict an outcome expected for a particular positional value (Karoly, ¶0099 – teaches predicting the , the method comprising: 
obtaining an input set of data records (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring) and a target positional value (Karoly, ¶0099 – teaches predicting the probability that a feature vector is pre-ictal; see also Karoly, ¶0096 – teaches pre-ictal is defined as a 30-minute window prior to a lead seizure; [As noted in the specification, a target outcome is a probability that a target event (or a target result) will occur at the target positional value representing by a target time (or a target location), based on the positional value represented by a timestamp representing a time (or a geographical point representing a location) (Specification, ¶0038). In Karoly, the target positional value is interpreted as the feature vector being pre-ictal, i.e., the 30-minute window prior to a seizure]), each data record having a label (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels]) and a positional value (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, ¶0097; [As noted in the specification, a target outcome is a probability that a target event (or a target result) will occur at the target positional value representing by a target time (or a target location), based on the positional value represented by a timestamp representing a time (or a geographical point representing a location) (Specification, ¶0038). In Karoly, the positional value is interpreted as the times of epileptic occurrences]), the label of each data record being one in a label set (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 feature, from which 16 features are selected [labels]); and 
training a learning model including an output layer (Karoly, ¶0099 – teaches a trained logistic regression model predicting the probability that a feature vector is pre-ictal; see also Karoly, ¶¶0088, 0093-0101– teaches training the algorithm), an input layer corresponding to the label set (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels]) and a network structure provided therebetween (Karoly, ¶0099 – teaches a logistic regression model                         
                            P
                            
                                
                                    S
                                    =
                                    1
                                
                                
                                    X
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            0
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                     where the summation of the plurality of functions is interpreted as the network structure), the network structure having a plurality of functions trained so as to evaluate influence from each label in the label set (Karoly, ¶0099 – teaches a logistic regression model                         
                            P
                            
                                
                                    S
                                    =
                                    1
                                
                                
                                    X
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            0
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                     comprising the summation of a plurality of functions where each function, through a weight value, represents the influence of each of the 16 chosen features [labels]) depending on a relationship between the target positional value and a representative positional value associated with the label in the label set (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, ¶0097).
While Karoly teaches the network structure having a plurality of functions, Karoly does not explicitly teach each of the plurality of functions including a weight function that takes the representative positional value as an input.
Ludusan teaches the network structure having a plurality of functions trained so as to evaluate influence from each label in the label set depending on a relationship between the target positional value and a representative positional value associated with the label in the label set, each of the plurality of functions including a weight function that takes the representative positional value, the target positional value and a positional parameter as an input (Ludusan, col 7:16-45, Equations 1-2 – teaches a network structure having a plurality of functions, including weight functions which evaluate the influence of each label based on the difference between the representative value and the ground truth [target] divided by normalizing quotient [positional parameter] which is determined as a function of the display surface size).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Karoly with the teachings of Ludusan in order to provide industry standard accuracy with low-compexity hardware configuration to make an affordable, reliable and mass market available, as part of consumer devices, system in the field of generating output using a plurality of functions each of which influences the output based on a positional value (Ludusan, col. 3:21-30 – “While the existing low-complexity hardware systems used as a proof of concept fall short of delivering a gaze tracking angular accuracy within industry standards, the commercial systems are found to be complex, expensive and hard to embed in consumer devices. A gaze tracking system and method that solves this trade-off and provides industry standard gaze tracking accuracy within a low-complexity hardware configuration would make gaze tracking systems affordable, reliable and mass market available, as part of consumer devices.”).

Regarding claim 2 (Currently Amended), Karoly in view of Ludusan teaches all of the limitations of the method of claim 1 as noted above. Karoly further teaches generating an input vector for the learning model from the input set (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels] to form the input vector), the input vector including a plurality of elements each having a value representing at least whether a corresponding label in the label set is observed in the input set or not (Karoly, ¶0097 – teach that each of the features for each of the channels have a value associated with it and the temporal value [Because each feature has a value, not only does the value at least represent whether the feature was observed or not, it provides a value for the observation]), each element being associated with a positional value obtained from one or more data records having the corresponding label in the input set as the representative positional value (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, ¶0097).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Karoly and Ludusan for the same reasons as disclosed in claim 1 above.

Regarding claim 3 (Currently Amended), Karoly in view of Ludusan teaches all of the limitations of the method of claim 1 as noted above. Karoly further teaches wherein each function (Karoly, ¶¶0041-0042 – teaches the weights, for each function, of the logistic regression model are updated based on the temporal probability model; see also, Karoly, ¶0110) is parameterized by a positional parameter (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches κ tunes the width of the estimation kernel [positional parameter]) and a weight parameter (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches K is a normalizing constant given by                                 
                                    
                                        
                                            ∫
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            f
                                            
                                                
                                                    x
                                                
                                                
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                    κ
                                                
                                            
                                            d
                                            x
                                        
                                    
                                
                             which ensures the area under                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                             is equal to 1 [weight parameter]) for a corresponding label in the label set (Karoly, ¶0110 – , the positional parameter representing a range of influence from the corresponding label on a target outcome (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches κ tunes the width [range] of the estimation kernel), the weight parameter representing a magnitude of the influence from the corresponding label on the target outcome (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches K is a normalizing constant given by                                 
                                    
                                        
                                            ∫
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            f
                                            
                                                
                                                    x
                                                
                                                
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                    κ
                                                
                                            
                                            d
                                            x
                                        
                                    
                                
                             which ensures the area under                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                             is equal to 1 [magnitude]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Karoly and Ludusan for the same reasons as disclosed in claim 1 above.

Regarding claim 7 (Currently Amended), Karoly in view of Ludusan teaches all of the limitations of the method of claim 1 as noted above. Karoly further teaches wherein each positional value and the target positional value represent a time and a target time (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; Karoly, ¶0097 – teaches that each of the features for each of the channels, and therefore each element of the input vector, has a temporal value associated with it; Karoly, ¶0099 – teaches predicting the probability that a feature vector is pre-ictal; see also Karoly, ¶0096 – teaches pre-ictal is defined as a 30-minute window prior to a lead seizure), respectively, each label represents an event (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels] to form the input vector, where the features are the values of the ECoG measurements at a given time), and a target outcome is estimated as a probability that a target event is observed at the target time (Karoly, ¶0099 – teaches predicting the probability that a feature vector is pre-ictal; see also Karoly, ¶0096 – teaches pre-ictal is defined as a 30-minute window prior to a lead seizure [target event]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Karoly and Ludusan for the same reasons as disclosed in claim 1 above.

Regarding claim 10 (Currently Amended), Karoly in view of Ludusan teaches all of the limitations of the method of claim 3 as noted above. Karoly further teaches preparing a collection of training data, each training data including a set of data records (Karoly, ¶¶0088, 0093 - teaches training dataset of data records; Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels] to form the input vector, each of the features for each of the channels, and therefore each element of the input vector, has a temporal value associated with it) each having a label (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels]) and a positional value (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, , a given positional value (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, ¶0097), and an answer given for the given positional value (Karoly, ¶0095 - teaches training data with lead seizures [answer]; Karoly, ¶0096 - teaches training data with inter-ictal and pre-ictal [answer]), the positional parameter and the weight parameter being trained by using the collection of the training data (Karoly, ¶¶0106-0107 – teaches the calculation of                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                             can be iterated by re-weighting the sum, such that the contribution of each kernel to                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                             is proportional to the number of seizures within the hour, and this iterative calculation enables the probability density function to be updated after every seizure providing a progressive estimation of the temporal profile).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Karoly and Ludusan for the same reasons as disclosed in claim 3 above.

Regarding claim 14 (Currently Amended), Karoly in view of Ludusan teaches all of the limitations of the method of claim 1 as noted above. Karoly further teaches wherein the learning model is a regression model (Karoly, ¶0099 – teaches a trained logistic regression model predicting the probability that a feature vector is pre-ictal) and the output layer has an output function receiving a sum of outputs from the plurality of functions to estimate a target outcome (Karoly, ¶0099 – teaches a logistic regression model                                 
                                    P
                                    
                                        
                                            S
                                            =
                                            1
                                        
                                        
                                            X
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            1
                                            +
                                            e
                                            x
                                            p
                                            ⁡
                                            (
                                            
                                                
                                                    w
                                                
                                                
                                                    0
                                                
                                            
                                            +
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            w
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    
                                                        
                                                            X
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                            )
                                        
                                    
                                
                             comprising the summation of a plurality of functions).


Regarding claim 16 (Currently Amended) Karoly teaches a computer-implemented method (Karoly, teaches the system is implemented on a computer; see also, Karoly, ¶0029) for training a learning model (Karoly, ¶¶0088, 0093-0101– teaches training the algorithm; see also Karoly ¶¶0010, 0013) to predict an outcome expected for a particular positional value (Karoly, ¶0099 – teaches predicting the probability that a feature vector is pre-ictal; see also Karoly, ¶0096 – teaches pre-ictal is defined as a 30-minute window prior to a lead seizure), the method comprising: 
obtaining an input set of data records (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring) and a target positional value (Karoly, ¶0099 – teaches predicting the probability that a feature vector is pre-ictal; see also Karoly, ¶0096 – teaches pre-ictal is defined as a 30-minute window prior to a lead seizure; [As noted in the specification, a target outcome is a probability that a target event (or a target result) will occur at the target positional value representing by a target time (or a target location), based on the positional value represented by a timestamp representing a time (or a geographical point representing a location) (Specification, ¶0038). In Karoly, the target positional value is interpreted as the feature vector being pre-ictal, i.e., the 30-minute window prior to a seizure]), each data record having a label (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels]) and a positional value (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which ; 
generating an input vector from the input set (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels] to form the input vector), the input vector including a plurality of elements representing labels observed in the input set (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels] to form the input vector), the elements being associated with representative positional values (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, ¶0097); and 
training a learning model (Karoly, ¶¶0088, 0093-0101– teaches training the algorithm; see also Karoly ¶¶0010, 0013) to calculate a degree of influence from each label observed in the input set for the target positional value (Karoly, ¶0099 – teaches a logistic regression model                         
                            P
                            
                                
                                    S
                                    =
                                    1
                                
                                
                                    X
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            0
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                     comprising the summation of a plurality of functions where each function, through a weight value, represents the influence of each of the 16 chosen features [labels]) in a manner based, at least in part, on the elements (Karoly, ¶0097 – teaches an input set of 16  and the representative positional values associated therewith (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, ¶0097), and to compute a target outcome for the target positional value based on the degree of influence from each label observed in the input set (Karoly, ¶0099 – teaches a logistic regression model predicting the probability that a feature vector is pre-ictal, the model represented as model                         
                            P
                            
                                
                                    S
                                    =
                                    1
                                
                                
                                    X
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            0
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                     comprising the summation of a plurality of functions where each function, through a weight value, represents the influence of each of the 16 chosen features [labels]), where the learning model includes a plurality of functions (Karoly, ¶0099 – teaches a logistic regression model                         
                            P
                            
                                
                                    S
                                    =
                                    1
                                
                                
                                    X
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            0
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                     comprising the summation of a plurality of functions where each function, through a weight value, represents the influence of each of the 16 chosen features [labels]).
While Karoly teaches that the learning model includes a plurality of functions, Karoly does not explicitly teach each function including a weight function that takes a respective representative positional value as an input.
Ludusan teaches where the learning model includes a plurality of functions, each including a weight function that takes a respective representative positional value, the target positional value, and a positional parameter as an input (Ludusan, col 7:16-45, Equations 1-2 – teaches a network structure having a plurality of function, including weight functions which evaluate the influence of each label based on the difference between the representative value and the ground truth [target] divided by 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Karoly with the teachings of Ludusan in order to provide industry standard accuracy with low-compexity hardware configuration to make an affordable, reliable and mass market available, as part of consumer devices, system in the field of generating output using a plurality of functions each of which influences the output based on a positional value (Ludusan, col. 3:21-30 – “While the existing low-complexity hardware systems used as a proof of concept fall short of delivering a gaze tracking angular accuracy within industry standards, the commercial systems are found to be complex, expensive and hard to embed in consumer devices. A gaze tracking system and method that solves this trade-off and provides industry standard gaze tracking accuracy within a low-complexity hardware configuration would make gaze tracking systems affordable, reliable and mass market available, as part of consumer devices.”).

Regarding claim 17 (Currently Amended), Karoly in view of Ludusan teaches all of the limitations of the method of claim 16 as noted above. Karoly further teaches wherein each element has a value representing at least whether a corresponding label is observed in the input set or not (Karoly, ¶0097 – teach that each of the features for each of the channels have a value associated with it and the temporal value [Because each feature has a value, not only does the value at least represent whether the feature was observed or not, it provides a value for the observation]), each representative positional value associated with the corresponding label (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the  being selected from among one or more data records having the corresponding label in the input set (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, ¶0097), the degree of influence from one label being evaluated by a function (Karoly, ¶¶0041-0042 – teaches the weights, for each function, of the logistic regression model are updated based on the temporal probability model; see also, Karoly, ¶0110) parameterized by a positional parameter (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches κ tunes the width of the estimation kernel [positional parameter]) and a weight parameter (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches K is a normalizing constant given by                                 
                                    
                                        
                                            ∫
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            f
                                            
                                                
                                                    x
                                                
                                                
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                    κ
                                                
                                            
                                            d
                                            x
                                        
                                    
                                
                             which ensures the area under                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                             is equal to 1 [weight parameter]), the positional parameter representing a range of the degree of influence from the one label on the target outcome (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches κ tunes the width [range] of the estimation kernel), the weight parameter representing a magnitude of influence from the one label on the target outcome (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches K is a normalizing constant given by                                 
                                    
                                        
                                            ∫
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            f
                                            
                                                
                                                    x
                                                
                                                
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                    κ
                                                
                                            
                                            d
                                            x
                                        
                                    
                                
                             which ensures the area under                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                             is equal to 1 [magnitude]).


Regarding claim 18 (Currently Amended), Karoly teaches a computer-implemented method (Karoly, teaches the system is implemented on a computer; see also, Karoly, ¶0029) for learning (Karoly, ¶0098 – teaches training the model) a learning model used for predicting an outcome expected for a particular positional value (Karoly, ¶0099 – teaches predicting the probability that a feature vector is pre-ictal; see also Karoly, ¶0096 – teaches pre-ictal is defined as a 30-minute window prior to a lead seizure), the method comprising: 
preparing a collection of training data each including a set of data records (Karoly, ¶¶0088, 0093 - teaches training dataset of data records; Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels] to form the input vector, each of the features for each of the channels, and therefore each element of the input vector, has a temporal value associated with it), a given positional value (Karoly, ¶0099 – teaches predicting the probability that a feature vector is pre-ictal; see also Karoly, ¶0096 – teaches pre-ictal is defined as a 30-minute window prior to a lead seizure; [As noted in the specification, a target outcome is a probability that a target event (or a target result) will occur at the target positional value representing by a target time (or a target location), based on the positional value represented by a timestamp representing a time (or a geographical point representing a location) (Specification, ¶0038). In Karoly, the target positional value is interpreted as the feature vector being pre-ictal, i.e., the 30-minute window prior to a seizure]) and an answer given for the given positional value (Karoly, ¶0095 - teaches training data with lead seizures [answer]; Karoly, ¶0096 - teaches training data with inter-ictal and pre-ictal , each data record having a label (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels]) and a positional value (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, ¶0097; [As noted in the specification, a target outcome is a probability that a target event (or a target result) will occur at the target positional value representing by a target time (or a target location), based on the positional value represented by a timestamp representing a time (or a geographical point representing a location) (Specification, ¶0038). In Karoly, the positional value is interpreted as the times of epileptic occurrences]), the label of each data record being one in a label set (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 feature, from which 16 features are selected [labels]); 
initializing a learning model (Karoly, ¶0099 – teaches updating the weights, and therefore the functions, from training data [Updating the weights necessarily means that an initial value of the weights was applied]; see also Karoly, ¶¶0101, 0107 – teaches initializing the model) including an output layer (Karoly, ¶0099 – teaches a logistic regression model predicting the probability that a feature vector is pre-ictal), an input layer corresponding to the label set (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels]) and a network structure provided therebetween (Karoly, ¶0099 – teaches a logistic regression model                         
                            P
                            
                                
                                    S
                                    =
                                    1
                                
                                
                                    X
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            0
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                     where the summation of the plurality of functions is interpreted as the network structure), the network structure having a plurality of functions to evaluate influence from each label in the label set (Karoly, ¶0099 – teaches a logistic regression model                         
                            P
                            
                                
                                    S
                                    =
                                    1
                                
                                
                                    X
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            0
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                     comprising the summation of a plurality of functions where each function, through a weight value, represents the influence of each of the 16 chosen features [labels]) depending on a relationship between the given positional value and a representative positional value associated with the label in the label set (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, ¶0097); 
estimating an outcome for the given positional value from the set of data records in each training data using the learning model (Karoly, ¶0099 – teaches a logistic regression model predicting the probability that a feature vector is pre-ictal); and 
updating the plurality of the functions of the learning model by comparing the answer in each training data with the outcome estimated for the given positional value (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred;  Karoly, ¶0099 – teaches updating the weights, and therefore the functions, from training data using the method of iterative re-weighted least squares with L1 regularization; see also, ¶0098 – teaches training feature vectors were then used to fit the weights of the logistic regression function).
While Karoly teaches a network structure having a plurality of functions, Karoly does not explicitly teach each of the plurality of functions including a weight function that takes the representative positional value as an input.
the network structure having a plurality of functions to evaluate influence from each label in the label set depending on a relationship between the given positional value and a representative positional value associated with the label in the label set, each of the plurality of functions including a weight function that takes the representative positional value, the target positional value, and a positional parameter as an input (Ludusan, col 7:16-45, Equations 1-2 – teaches a network structure having a plurality of function, including weight functions which evaluate the influence of each label based on the difference between the representative value and the ground truth [target/given positional value] divided by normalizing quotient [positional parameter] which is determined as a function of the display surface size).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Karoly with the teachings of Ludusan in order to provide industry standard accuracy with low-compexity hardware configuration to make an affordable, reliable and mass market available, as part of consumer devices, system in the field of generating output using a plurality of functions each of which influences the output based on a positional value (Ludusan, col. 3:21-30 – “While the existing low-complexity hardware systems used as a proof of concept fall short of delivering a gaze tracking angular accuracy within industry standards, the commercial systems are found to be complex, expensive and hard to embed in consumer devices. A gaze tracking system and method that solves this trade-off and provides industry standard gaze tracking accuracy within a low-complexity hardware configuration would make gaze tracking systems affordable, reliable and mass market available, as part of consumer devices.”).

Regarding claim 19 (Currently Amended), Karoly in view of Ludusan teaches all of the limitations of the method of claim 18 as noted above. Karoly further teaches wherein each function (Karoly, ¶¶0041-0042 – teaches the weights, for each function, of the logistic regression model are updated  is parameterized by a positional parameter (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches κ tunes the width of the estimation kernel [positional parameter]) and a weight parameter (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches K is a normalizing constant given by                                 
                                    
                                        
                                            ∫
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            f
                                            
                                                
                                                    x
                                                
                                                
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                    κ
                                                
                                            
                                            d
                                            x
                                        
                                    
                                
                             which ensures the area under                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                             is equal to 1 [weight parameter]) for a corresponding label in the label set (Karoly, ¶0110 – teaches the weights of the logistic regression model are iteratively updated based on the subject-specific estimate of the probability of seizure occurrence given the time of day), the positional parameter representing a range of influence from the corresponding label on the target outcome (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches κ tunes the width [range] of the estimation kernel), the weight parameter representing a magnitude of the influence from the corresponding label on the target outcome (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches K is a normalizing constant given by                                 
                                    
                                        
                                            ∫
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            f
                                            
                                                
                                                    x
                                                
                                                
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                    κ
                                                
                                            
                                            d
                                            x
                                        
                                    
                                
                             which ensures the area under                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                             is equal to 1 [magnitude]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Karoly and Ludusan for the same reasons as disclosed in claim 18 above.

Regarding claim 20 (Currently Amended), Karoly teaches a computer system (Karoly, teaches the system is implemented on a computer; see also, Karoly, ¶0029) for training (Karoly, ¶¶0088, 0093-0101– teaches training the algorithm; see also Karoly ¶¶0010, 0013) a learning model to predict an outcome expected for a particular positional value (Karoly, ¶0099 – teaches predicting the probability , comprising: 
a memory tangibly storing program instructions (Karoly, ¶0030 – teaches a memory; Karoly, ¶0175 – teaches a memory coupled to processor; see also, Karoly, ¶0188); and 
a processor in communications with the memory for executing the program instructions (Karoly, ¶0029 – teaches a processor for the system; Karoly, ¶0175 – teaches memory coupled to processor; see also, Karoly, ¶0188), wherein the processor is configured to: 
obtain an input set of data records (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring) and a target positional value (Karoly, ¶0099 – teaches predicting the probability that a feature vector is pre-ictal; see also Karoly, ¶0096 – teaches pre-ictal is defined as a 30-minute window prior to a lead seizure; [As noted in the specification, a target outcome is a probability that a target event (or a target result) will occur at the target positional value representing by a target time (or a target location), based on the positional value represented by a timestamp representing a time (or a geographical point representing a location) (Specification, ¶0038). In Karoly, the target positional value is interpreted as the feature vector being pre-ictal, i.e., the 30-minute window prior to a seizure]), wherein each data record has a label (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels]) and a positional value (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, ¶0097; [As noted in the specification, a target outcome is a probability that a target event (or a target result) will occur at the target , and the label of each data record is one in a label set (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 feature, from which 16 features are selected [labels]); 
train a learning model including an output layer (Karoly, ¶0099 – teaches a trained logistic regression model predicting the probability that a feature vector is pre-ictal; see also Karoly, ¶¶0088, 0093-0101– teaches training the algorithm), an input layer corresponding to the label set (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels]) and a network structure provided therebetween (Karoly, ¶0099 – teaches a logistic regression model                         
                            P
                            
                                
                                    S
                                    =
                                    1
                                
                                
                                    X
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            0
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                     where the summation of the plurality of functions is interpreted as the network structure), wherein the network structure has a plurality of functions trained so as to evaluate influence from each label in the label set (Karoly, ¶0099 – teaches a logistic regression model                         
                            P
                            
                                
                                    S
                                    =
                                    1
                                
                                
                                    X
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    
                                        
                                            w
                                        
                                        
                                            0
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                     comprising the summation of a plurality of functions where each function, through a weight value, represents the influence of each of the 16 chosen features [labels]) depending on relationship between the target positional value and a representative positional value associated with each label in the label set (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, ¶0097); and 
estimate a target outcome for the target positional value from the input set using the learning model (Karoly, ¶0099 – teaches a trained logistic regression model predicting the probability that a feature vector is pre-ictal).
While Karoly teaches a network structure having a plurality of functions, Karoly does not explicitly teach each of the plurality of functions including a weight function that takes the representative positional value as an input.
Ludusan teaches wherein the network structure has a plurality of functions trained so as to evaluate influence from each label in the label set depending on relationship between the target positional value and a representative positional value associated with each label in the label set, each of the plurality of functions including a weight function that takes the representative positional value, the target positional value, and a positional parameter as an input (Ludusan, col 7:16-45, Equations 1-2 – teaches a network structure having a plurality of function, including weight functions which evaluate the influence of each label based on the difference between the representative value and the ground truth [target] divided by normalizing quotient [positional parameter] which is determined as a function of the display surface size).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Karoly with the teachings of Ludusan in order to provide industry standard accuracy with low-compexity hardware configuration to make an affordable, reliable and mass market available, as part of consumer devices, system in the field of generating output using a plurality of functions each of which influences the output based on a positional value (Ludusan, col. 3:21-30 – “While the existing low-complexity hardware systems used as a proof of concept fall short of delivering a gaze tracking angular accuracy within industry standards, the commercial systems are found to be complex, expensive and hard to embed in consumer devices. A gaze tracking system and method that solves this trade-off and provides industry standard gaze tracking accuracy within a low-complexity 

Regarding claim 21 (Currently Amended), Karoly in view of Ludusan teaches all of the limitations of the system of claim 20 as noted above. Karoly further teaches generate an input vector for the learning model from the input set (Karoly, ¶0097 – teaches an input set of 16 electrode channels of electrocorticography monitoring, each channel having 5 features to create 80 features, from which 16 features are selected [labels] to form the input vector), wherein the input vector includes a plurality of elements each having a value representing at least whether a corresponding label in the label set is observed in the input set or not (Karoly, ¶0097 – teach that each of the features for each of the channels have a value associated with it and the temporal value [Because each feature has a value, not only does the value at least represent whether the feature was observed or not, it provides a value for the observation]), and each element is associated with a positional value obtained from one or more data records having the corresponding label in the input set as the representative positional value (Karoly, ¶¶0037-0042 – teaches features recorded at a given time used for the regression model for predicting the probability that a feature vector is pre-ictal, where the weights applied to the features of the regression model are updated based on a temporal probability model which comprises estimating a probability density function based on the times at which each epileptic event occurred; see also Karoly, ¶0097).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Karoly and Ludusan for the same reasons as disclosed in claim 20 above.

Regarding claim 22 (Currently Amended), Karoly in view of Ludusan teaches all of the limitations of the system of claim 20 as noted above. Karoly further teaches wherein each function (Karoly, ¶¶0041-0042 – teaches the weights, for each function, of the logistic regression model are updated based on the temporal probability model; see also, Karoly, ¶0110) is parameterized by a positional parameter (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches κ tunes the width of the estimation kernel [positional parameter]) and a weight parameter (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches K is a normalizing constant given by                                 
                                    
                                        
                                            ∫
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            f
                                            
                                                
                                                    x
                                                
                                                
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                    κ
                                                
                                            
                                            d
                                            x
                                        
                                    
                                
                             which ensures the area under                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                             is equal to 1 [weight parameter]) for a corresponding label in the label set (Karoly, ¶0110 – teaches the weights of the logistic regression model are iteratively updated based on the subject-specific estimate of the probability of seizure occurrence given the time of day), the positional parameter represents a range of influence from the corresponding label on the target outcome (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches κ tunes the width [range] of the estimation kernel), and the weight parameter represents a magnitude of the influence from the corresponding label on the target outcome (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches K is a normalizing constant given by                                 
                                    
                                        
                                            ∫
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            f
                                            
                                                
                                                    x
                                                
                                                
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                    κ
                                                
                                            
                                            d
                                            x
                                        
                                    
                                
                             which ensures the area under                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                             is equal to 1 [magnitude]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Karoly and Ludusan for the same reasons as disclosed in claim 20 above.

Regarding claim 23 (Original), it is the computer program product embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning as claim 1. Karoly further teaches the following additional elements: 
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform the method (Karoly, ¶0029 – teaches a processor for the system; Karoly, ¶0175 – teaches memory coupled to processor; see also, Karoly, ¶0188)...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Karoly and Ludusan for the same reasons as disclosed in claim 1 above.

Claims 4-6, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Karoly in view of Ludusan and further in view of Friedman et al. (Additive Logistic Regression: A Statistical View of Boosting, hereinafter referred to as “Friedman”).

Regarding claim 4 (Currently Amended), Karoly in view of Ludusan teaches all of the limitations of the method of claim 3 as noted above. However, Karoly in view of Ludusan does not explicitly teach wherein each function is monotonic to the positional parameter.
Friedman teaches wherein each function is monotonic to the positional parameter (Friedman, section 3.2 – teaches that the weight functions of the logistic regression model are sigmoid functions).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Karoly in view of Ludusan with the teachings of Friedman in order to apply boosting to logistic regression algorithms which results in dramatic improvements in performance in the field of generating output using a plurality of functions each of which influences the output (Friedman, 

Regarding claim 5 (Currently Amended), Karoly in view of Ludusan teaches all of the limitations of the method of claim 3 as noted above. However, Karoly in view of Ludusan does not explicitly teach wherein the relationship is a difference or distance between the representative positional value and the target positional value, and each function is monotonic to the difference or the distance.
Friedman teaches wherein the relationship is a difference or distance between the representative positional value and the target positional value (Friedman, section 3.2 – teaches that the weight functions of the logistic regression model are sigmoid functions,                         
                            σ
                            (
                            
                                
                                    γ
                                
                                
                                    t
                                
                            
                            x
                            )
                        
                    , where                         
                            γ
                        
                     parameterizes a linear combination of the input features where                         
                            γ
                        
                     represents the relationship between the positional values and                         
                            γ
                        
                     is determined based on the difference between the positional values as demonstrated in equations 5 and 6; see also Friedman, equations 5, 6), and each function is monotonic to the difference or the distance (Friedman, section 3.2 – teaches that the weight functions of the logistic regression model are sigmoid functions,                         
                            σ
                            (
                            
                                
                                    γ
                                
                                
                                    t
                                
                            
                            x
                            )
                        
                    , where                         
                            γ
                        
                     parameterizes a linear combination of the input features [It would be obvious to a person skilled in the art that a sigmoid function is monotonic (see Specification, ¶0065)]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Karoly in view of Ludusan with the teachings of Friedman in order to apply boosting to logistic regression algorithms which results in dramatic improvements in performance in the field of generating output using a plurality of functions each of which influences the output (Friedman, Abstract - "Boosting is one of the most important recent developments in classification methodology. 

Regarding claim 6 (Currently Amended), Karoly in view of Ludusan and further in view of Friedman teaches all of the limitations of the method of claim 4 as noted above. Friedman further teaches wherein the polarity of monotonicity of each positional parameter does not depends on the corresponding weight parameter (Friedman, section 3.2 – teaches the plurality of functions                                 
                                    
                                        
                                            f
                                        
                                        
                                            m
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                     
                                    
                                        
                                            β
                                        
                                        
                                            m
                                        
                                    
                                    b
                                    
                                        
                                            x
                                            ;
                                            
                                                
                                                    γ
                                                
                                                
                                                    m
                                                
                                            
                                        
                                    
                                
                             are simple functions characterized by parameters                                 
                                    
                                        
                                            γ
                                        
                                        
                                            m
                                        
                                    
                                
                             [positional parameters] and                                 
                                    
                                        
                                            β
                                        
                                        
                                            m
                                        
                                    
                                
                             [weight parameters] which shows that the monotonicity of the positional parameter does not depend on the weight parameter).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Karoly, Ludusan and Friedman for the same reasons as disclosed in claim 4 above.

Regarding claim 11 (Currently Amended), Karoly in view of Ludusan teaches all of the limitations of the method of claim 10 as noted above. However, Karoly in view of Ludusan does not explicitly teach outputting the trained positional parameter as a range of the corresponding label to affect a target outcome.
Friedman teaches outputting the trained positional parameter as a range of the corresponding label to affect a target outcome (Friedman, section 3.2 – teaches solving for an optimal set of parameters corresponding to the label through training which is used in the additive models to affect the target probability).


Regarding claim 12 (Currently Amended), Karoly in view of Ludusan teaches all of the limitations of the method of claim 10 as noted above. Karoly further teaches 
estimating an outcome for the given positional value from the set of data records in one training data using the learning model (Karoly, ¶0099 – teaches updating the weights of the regression model using the method of iterative re-weighted least squares with LI regularization).
While Karoly in view of Ludusan teaches iteratively training the regression model, Karoly in view of Ludusan does not explicitly teach updating the positional and weight parameters through the training.
Friedman teaches
estimating an outcome for the given positional value from the set of data records in one training data using the learning model (Friedman, Abstract - teaches sequentially applying a classification algorithm to reweighted versions of the training data and then taking a weighted majority vote of the sequence of classifiers thus produced; Friedman, section 3.2 - teaches that if least-squares is used as a fitting criterion, one can solve for an optimal set of parameters through a generalized ; and 
updating the positional parameter and the weight parameter by comparing the answer given for the given positional value with the outcome estimated for the given positional value (Friedman, section 3.2 – teaches solving for an optimal set of parameters corresponding to the label through training using either a generalized backfitting algorithm with updates or a greedy forward stepwise approach).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Karoly in view of Ludusan with the teachings of Friedman in order to apply boosting to logistic regression algorithms which results in dramatic improvements in performance in the field of generating output using a plurality of functions each of which influences the output (Friedman, Abstract - "Boosting is one of the most important recent developments in classification methodology. Boosting works by sequentially applying a classification algorithm to reweighted versions of the training data and then taking a weighted majority vote of the sequence of classifiers thus produced. For many classification algorithms, this simple strategy results in dramatic improvements in performance.").

Regarding claim 13 (Currently Amended), Karoly in view of Ludusan and further in view of Friedman teaches all of the limitations of the method of claim 12 as noted above. Karoly further teaches wherein the weight parameter is updated under a regularization constraint having a strength different from the positional parameter (Karoly, ¶0106, temporal probability model is defined as                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            K
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    f
                                                    (
                                                    x
                                                    |
                                                    μ
                                                    ,
                                                    κ
                                                    )
                                                
                                            
                                        
                                    
                                
                            ; Karoly, ¶0103 – teaches κ tunes the width of the estimation kernel [positional parameter] and K is a normalizing constant given by                                 
                                    
                                        
                                            ∫
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            f
                                            
                                                
                                                    x
                                                
                                                
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                    κ
                                                
                                            
                                            d
                                            x
                                        
                                    
                                
                             which ensures the area under                                 
                                    
                                        
                                            p
                                        
                                        ^
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                             is equal to 1 [weight parameter]; [Because κ tunes the width (range) and K provides the magnitude of the curve, the strengths of the parameters are different. Further, the normalization given by                                 
                                    
                                        
                                            ∫
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            f
                                            
                                                
                                                    x
                                                
                                                
                                                    
                                                        
                                                            μ
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ,
                                                    κ
                                                
                                            
                                            d
                                            x
                                        
                                    
                                
                             to ensure the area under the curve is equal to 1 is interpreted as a regularization constraint.]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Karoly, Ludusan and Friedman for the same reasons as disclosed in claim 12 above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Karoly in view of Ludusan and further in view of Song et al. (Modeling Fire Occurrence at the City Scale: A Comparison Between Geographically Weighted Regression and Global Linear Regression, hereinafter referred to as “Song”).

Regarding claim 8 (Currently Amended), Karoly in view of Ludusan teaches all of the limitations of the method of claim 1 as noted above. However, Karoly in view of Ludusan does not explicitly teach wherein each positional value and the target positional value represent a location and a target location, respectively, each label represents an object, and a target outcome is estimated as a probability that a target result is obtained at the target location.
Song teaches wherein each positional value and the target positional value represent a location and a target location, respectively (Song, section 2.2 – teaches the spatial grid of locations use for both predictions and for historical data which identify locations used to determine fire risk), each label represents an object (Song, section 2.3 – teaches the variables covering socioeconomic, climate and topological attributes [labels/objects] used to determine fire risk), and a target outcome is estimated as a probability that a target result is obtained at the target location (Song, section 1 – teaches using GWR and GWTR to model fire risk [probability of a result] at a city scale).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Karoly in view of Ludusan with the teachings of Song in order to reveal the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Karoly in view of Ludusan and further in view of Fotheringham et al. (Geographical and Temporal Weighted Regression (GTWR), hereinafter referred to as “Fotheringham”).

Regarding claim 9 (Currently Amended), Karoly in view of Ludusan teaches all of the limitations of the method of claim 1 as noted above. However, Karoly in view of Ludusan does not explicitly teach wherein each positional value and the target positional value represent a location and a target location, respectively, each label represents an object, and a target outcome is estimated as an estimated value of an evaluation item for the target location.
Fotheringham teaches wherein each positional value and the target positional value represent a location and a target location, respectively (Fotheringham, p. 10, Model Specification section – teaches a target location of a property and the positional value is represented as the distance to city centre), each label represents an object (Fotheringham, p. 10, Model Specification section – teaches various features of the house as labels), and a target outcome is estimated as an estimated value of an evaluation item for the target location (Fotheringham, p. 10, Model Specification section – teaches using a GTWR model to predict price of a property).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Karoly in view of Ludusan with the teachings of Fotheringham in order to expand previous methods to account for effects in both space and time to generate an effective method superior to traditional approaches in the field of generating output using a plurality of functions each of which influences the output based on a positional value (Fotheringham, Abstract - "Specifically, an extension of geographically weighted regression (GWR), geographical and temporal weighted regression (GTWR), is developed in order to account for local effects in both space and time. An efficient model calibration approach is proposed for this statistical technique. Using a 19-year set of house price data in London from 1980 to 1998, empirical results from the application of GTWR to hedonic house price modeling demonstrate the effectiveness of the proposed method and its superiority to the traditional GWR approach, highlighting the importance of temporally explicit spatial modeling.").

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Karoly in view of Ludusan and further in view of Subasi et al. (Classification of EEG Signals Using Neural Network and Logistic Regression, hereinafter referred to as “Subasi”).

Regarding claim 15 (Currently Amended), Karoly in view of Ludusan teaches all of the limitations of the method of claim 14 as noted above. However, Karoly in view of Ludusan does not explicitly teach wherein the output function is an inverse function of a link function and the link function is a logit function.
wherein the output function is an inverse function of a link function and the link function is a logit function (Subasi, section 2.4 – teaches a logistic regression function                                       
                            
                                
                                    P
                                
                                
                                    1
                                
                            
                            
                                
                                    x
                                
                            
                            =
                             
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    
                                        
                                            e
                                        
                                        
                                            -
                                            l
                                            o
                                            g
                                            i
                                            t
                                            (
                                            
                                                
                                                    P
                                                
                                                
                                                    1
                                                
                                            
                                            
                                                
                                                    x
                                                
                                            
                                            )
                                        
                                    
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    1
                                    +
                                    
                                        
                                            e
                                        
                                        
                                            -
                                            (
                                            
                                                
                                                    β
                                                
                                                
                                                    0
                                                
                                            
                                            +
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        n
                                                    
                                                
                                                
                                                    
                                                        
                                                            β
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                            )
                                        
                                    
                                
                            
                        
                    ).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Karoly in view of Ludusan with the teachings of Subasi in order to compare various methods in the field for seizure prediction in order to assess advantages and limitations of the various methods in the field of generating output using a plurality of functions each of which influences the output based on a positional value (Subasi, section 1 – “The accuracy of the classifiers will be assessed and cross-compared, and advantages and limitations of each technique will be discussed.”).

Allowable Subject Matter
Claim 26-27 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	
/BRIAN M SMITH/Primary Examiner, Art Unit 2122